DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorwin et al. (US 10212460 B1)( Dorwin) in view of Shintani (US 20080092246 A1).
	Regarding claim 1, Dorwin discloses a system comprising:
	an audio/video (AV) sink device including:
FIG. 2 shows one embodiment of client device 200
	a mode toggle mechanism configured to receive user input for dynamically selecting between an encrypted content support mode and an unencrypted content support mode; and 
	Col, 17, lines 20-65 for steps 502-518
	Process 500, begins at decision block 502, where a determination is made whether a seek request is received. In one embodiment, seeks may be performed to relocate the content for play based on any of a predefined location within the content, including based on user selected/cursor point
see also 508 and 510 for at least a portion of the received digital content that is unencrypted is readied for play. 
	see also 508 and 510 for 	where a determination is made whether the at least one portion of encrypted digital content is decrypted and readied for play
and 518 for actions are performed to determine a location in the playing content that coincides with a location in the decrypted digital content that is ready for play. That is, frame alignments may be performed to achieve a seamless transition from playing of the unencrypted content to playing of the decrypted content.	
	a controller configured to: dynamically alter one or more encryption settings of an AV sink device to transition the AV sink device between the unencrypted content support mode and the encrypted content support mode based at least in part on receiving the user input and without rebooting the AV sink device; 	detect encrypted content within a received media stream while the AV sink device is operating in the unencrypted content support mode; 
and
	
	based at least in part upon the detection of the encrypted content, selectively 
	Col, 17, lines 20-65 for steps 502-518
Process 500, begins at decision block 502, where a determination is made whether a seek request is received. In one embodiment, seeks may be performed to relocate the content for play based on any of a predefined location within the content, including based on user selected/cursor point
see also 508 and 510 for at least a portion of the received digital content that is unencrypted is readied for play. 
	see also 508 and 510 for 	where a determination is made whether the at least one portion of encrypted digital content is decrypted and readied for play
and 518 for actions are performed to determine a location in the playing content that coincides with a location in the decrypted digital content that is ready for play. That is, frame alignments may be performed to achieve a seamless transition from playing of the unencrypted content to playing of the decrypted content. 
	However, Dorwin fails to disclose detect encrypted content within a received media stream while the AV sink device is operating in the unencrypted content support mode.
	in the same field of endeavor, Shintani discloses detect encrypted content within a received media stream while the AV sink device is operating in the unencrypted content support mode.
	[0018] for proceeding to block 34, the sink vendor constructs a data structure such as but not limited to a table of encryption information associated with approved source devices, e.g., a table of the KSVs of the source devices 18 that the subcontractor would like to be operable with the vendor's sink devices 12. If desired, the data structure can be partitioned by vendor ID (equivalently, separate data structures can be provided for each vendor ID). Of course, the sink vendor may also be a provider of multimedia sources, in which case the encryption information associated with the sources that are provided by the sink vendor are also entered into the approved device data structure.
	see also [0020] If the encryption information presented by the source 18 is not in the data structure of approved encryption information, the sink device 12 moves to block 40 to disallow playing of multimedia from the source 18. In essence, this portion of the logic is not encryption-based authentication since nothing is encrypted/decrypted; instead, the information necessary for encrypting/decrypting is merely examined to determine whether it is in the data structure of approved encryption information, without yet using it for encryption/decryption. Thus, the process can end even before conventional encryption-based authentication protocol is performed.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of generating a table of encryption information as disclosed by Shintani to the system and method of selecting the video content as disclosed by Dorwin in order to to disallow playing of multimedia from the source

	Regarding claim 2, Dorwin discloses the system of claim 1, wherein the AV sink device is further configured to:
	alter a selected path for data of the received media stream within the AV sink device based at least in part on receipt of the user input.
	Col, 17, lines 20-65 for steps 502-518
Process 500, begins at decision block 502, where a determination is made whether a seek request is received. In one embodiment, seeks may be performed to relocate the content for play based on any of a predefined location within the content, including based on user selected/cursor point
	see also 508 and 510 for at least a portion of the received digital content that is unencrypted is readied for play.
	see also 508 and 510 for 	where a determination is made whether the at least one portion of encrypted digital content is decrypted and readied for play
and 518 for actions are performed to determine a location in the playing content that coincides with a location in the decrypted digital content that is ready for play. That is, frame alignments may be performed to achieve a seamless transition from playing of the unencrypted content to playing of the decrypted content.	
	
	Regarding claim 8, Dorwin discloses a method comprising:
	receiving user input indicating a selection of one of an encrypted content support mode and an unencrypted content support mode; and
Col, 17, lines 20-65 for steps 502-518
	Process 500, begins at decision block 502, where a determination is made whether a seek request is received. In one embodiment, seeks may be performed to relocate the content for play based on any of a predefined location within the content, including based on user selected/cursor point
see also 508 and 510 for at least a portion of the received digital content that is unencrypted is readied for play. 
	see also 508 and 510 for 	where a determination is made whether the at least one portion of encrypted digital content is decrypted and readied for play
and 518 for actions are performed to determine a location in the playing content that coincides with a location in the decrypted digital content that is ready for play. That is, frame alignments may be performed to achieve a seamless transition from playing of the unencrypted content to playing of the decrypted content.	
	dynamically altering one or more encryption settings of an AV sink device to transition the AV sink device between the unencrypted content support mode and the encrypted content support mode based at least in part on receiving the user input and without rebooting the AV sink device;
	detecting encrypted content within a received media stream while the AV sink device is operating in the unencrypted content support mode; and

	based at least in part upon the detection of the encrypted content, selectively preventing presentation of the encrypted content included in the received media stream on [[the]] a display.
	Col, 17, lines 20-65 for steps 502-518
Process 500, begins at decision block 502, where a determination is made whether a seek request is received. In one embodiment, seeks may be performed to relocate the content for play based on any of a predefined location within the content, including based on user selected/cursor point
see also 508 and 510 for at least a portion of the received digital content that is unencrypted is readied for play. 
	see also 508 and 510 for 	where a determination is made whether the at least one portion of encrypted digital content is decrypted and readied for play
and 518 for actions are performed to determine a location in the playing content that coincides with a location in the decrypted digital content that is ready for play. That is, frame alignments may be performed to achieve a seamless transition from playing of the unencrypted content to playing of the decrypted content.	
	However, Dorwin fails to disclose detect encrypted content within a received media stream while the AV sink device is operating in the unencrypted content support mode.
	in the same field of endeavor, Shintani discloses detect encrypted content within a received media stream while the AV sink device is operating in the unencrypted content support mode.
	[0018] for proceeding to block 34, the sink vendor constructs a data structure such as but not limited to a table of encryption information associated with approved source devices, e.g., a table of the KSVs of the source devices 18 that the subcontractor would like to be operable with the vendor's sink devices 12. If desired, the data structure can be partitioned by vendor ID (equivalently, separate data structures can be provided for each vendor ID). Of course, the sink vendor may also be a provider of multimedia sources, in which case the encryption information associated with the sources that are provided by the sink vendor are also entered into the approved device data structure.
	see also [0020] If the encryption information presented by the source 18 is not in the data structure of approved encryption information, the sink device 12 moves to block 40 to disallow playing of multimedia from the source 18. In essence, this portion of the logic is not encryption-based authentication since nothing is encrypted/decrypted; instead, the information necessary for encrypting/decrypting is merely examined to determine whether it is in the data structure of approved encryption information, without yet using it for encryption/decryption. Thus, the process can end even before conventional encryption-based authentication protocol is performed.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of generating a table of encryption information as disclosed by Shintani to the system and method of selecting the video content as disclosed by Dorwin in order to disallow playing of multimedia from the source.

	Regarding claim 9,  Dorwin discloses the method of claim 8, further comprising:
	altering a selected path for data of the received media stream within the AV sink device based at least in part on receiving the user input.
	Col, 17, lines 20-65 for steps 502-518
Process 500, begins at decision block 502, where a determination is made whether a seek request is received. In one embodiment, seeks may be performed to relocate the content for play based on any of a predefined location within the content, including based on user selected/cursor point
	see also 508 and 510 for at least a portion of the received digital content that is unencrypted is readied for play. 
	see also 508 and 510 for 	where a determination is made whether the at least one portion of encrypted digital content is decrypted and readied for play
and 518 for actions are performed to determine a location in the playing content that coincides with a location in the decrypted digital content that is ready for play. That is, frame alignments may be performed to achieve a seamless transition from playing of the unencrypted content to playing of the decrypted content.	

	Regarding claim 15,  Dorwin discloses one or more tangible computer-readable storage media encoding computer- executable instructions for executing a computer process comprising:
	receiving a user input indicating a selection of one of an encrypted content support mode and an unencrypted content support mode; and
Col, 17, lines 20-65 for steps 502-518
	Process 500, begins at decision block 502, where a determination is made whether a seek request is received. In one embodiment, seeks may be performed to relocate the content for play based on any of a predefined location within the content, including based on user selected/cursor point
see also 508 and 510 for at least a portion of the received digital content that is unencrypted is readied for play. 
	see also 508 and 510 for 	where a determination is made whether the at least one portion of encrypted digital content is decrypted and readied for play
and 518 for actions are performed to determine a location in the playing content that coincides with a location in the decrypted digital content that is ready for play. That is, frame alignments may be performed to achieve a seamless transition from playing of the unencrypted content to playing of the decrypted content.
	dynamically altering one or more encryption settings of an AV sink device to transition the AV sink device between the unencrypted content support mode and the encrypted content support mode based at least in part on receiving the user input and without rebooting the AV sink device;
	detecting encrypted content within a received media stream while the AV sink device is operating in the unencrypted content support mode; and
	, 
	based at least in part upon the detection of the encrypted content, selectively preventing presentation of the encrypted content included in the received media stream on [[the]] a display.
	Col, 17, lines 20-65 for steps 502-518
	Process 500, begins at decision block 502, where a determination is made whether a seek request is received. In one embodiment, seeks may be performed to relocate the content for play based on any of a predefined location within the content, including based on user selected/cursor point
see also 508 and 510 for at least a portion of the received digital content that is unencrypted is readied for play. 
	see also 508 and 510 for 	where a determination is made whether the at least one portion of encrypted digital content is decrypted and readied for play
and 518 for actions are performed to determine a location in the playing content that coincides with a location in the decrypted digital content that is ready for play. That is, frame alignments may be performed to achieve a seamless transition from playing of the unencrypted content to playing of the decrypted content.
	However, Dorwin fails to disclose detect encrypted content within a received media stream while the AV sink device is operating in the unencrypted content support mode.
	in the same field of endeavor, Shintani discloses detect encrypted content within a received media stream while the AV sink device is operating in the unencrypted content support mode.
	[0018] for proceeding to block 34, the sink vendor constructs a data structure such as but not limited to a table of encryption information associated with approved source devices, e.g., a table of the KSVs of the source devices 18 that the subcontractor would like to be operable with the vendor's sink devices 12. If desired, the data structure can be partitioned by vendor ID (equivalently, separate data structures can be provided for each vendor ID). Of course, the sink vendor may also be a provider of multimedia sources, in which case the encryption information associated with the sources that are provided by the sink vendor are also entered into the approved device data structure.
	see also [0020] If the encryption information presented by the source 18 is not in the data structure of approved encryption information, the sink device 12 moves to block 40 to disallow playing of multimedia from the source 18. In essence, this portion of the logic is not encryption-based authentication since nothing is encrypted/decrypted; instead, the information necessary for encrypting/decrypting is merely examined to determine whether it is in the data structure of approved encryption information, without yet using it for encryption/decryption. Thus, the process can end even before conventional encryption-based authentication protocol is performed.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of generating a table of encryption information as disclosed by Shintani to the system and method of selecting the video content as disclosed by Dorwin in order to disallow playing of multimedia from the source
	
	Regarding claim 16,  Dorwin discloses the one or more tangible computer-readable storage media of claim 15, wherein the computer process further comprises:
	altering a selected path for data of the received media stream within the AV sink device based at least in part on receiving the user input.
	Col, 17, lines 20-65 for steps 502-518
Process 500, begins at decision block 502, where a determination is made whether a seek request is received. In one embodiment, seeks may be performed to relocate the content for play based on any of a predefined location within the content, including based on user selected/cursor point
	see also 508 and 510 for at least a portion of the received digital content that is unencrypted is readied for play. 
	see also 508 and 510 for 	where a determination is made whether the at least one portion of encrypted digital content is decrypted and readied for play
and 518 for actions are performed to determine a location in the playing content that coincides with a location in the decrypted digital content that is ready for play. That is, frame alignments may be performed to achieve a seamless transition from playing of the unencrypted content to playing of the decrypted content.	

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorwin et al. (US 10212460 B1)( Dorwin) in view of Shintani (US 20080092246 A1).
 and in view of Stapleton et al. (US 20090287651 A1) (Stapleton).
	Regarding claim 7,  Dorwin in view of Shintani fails to disclose  the system of claim 1, wherein the mode toggle mechanism is selected via user interaction with a physical button or switch.
	Col, 17, lines 20-65 for steps 502-518
	Process 500, begins at decision block 502, where a determination is made whether a seek request is received. In one embodiment, seeks may be performed to relocate the content for play based on any of a predefined location within the content, including based on user selected/cursor point
 	in the same field of endeavor, Stapleton discloses wherein the mode toggle mechanism is selected via user interaction with a physical button or switch.
	[0028] The MM elements in MM results cache 212 are then processed by MM results processing module 214. The process steps are summarized in the flowchart shown in FIG. 3. In step 304, US 122 views (plays) one of the MM elements (labelled MM element 302) in MM results cache 212 by, for example, clicking on the URL or associated thumbnail. Herein, clicking refers to the process of using a mouse to position a cursor over an active display element (such as a "Play" button) on a graphical user interface and operating a switch on the mouse to execute the command (such as "Play Video") associated with the active display elem ent. 
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of using a mouse to position a cursor over an active display element (such as a "Play" button) on a graphical user interface and operating a switch on the mouse as disclosed by Stapleton  to the system and method of selecting the video content as disclosed by Dorwin in view of Shintani in order to execute the command (such as "Play Video") associated with the active display element.
	Regarding claim 14,  Dorwin in view of Shintani fails to disclose  the method of claim 8, wherein the user input is provided via physical interaction with a button or switch.
	in the same field of endeavor, Stapleton discloses wherein the user input is provided via physical interaction with a button or switch.
	[0028] The MM elements in MM results cache 212 are then processed by MM results processing module 214. The process steps are summarized in the flowchart shown in FIG. 3. In step 304, US 122 views (plays) one of the MM elements (labelled MM element 302) in MM results cache 212 by, for example, clicking on the URL or associated thumbnail. Herein, clicking refers to the process of using a mouse to position a cursor over an active display element (such as a "Play" button) on a graphical user interface and operating a switch on the mouse to execute the command (such as "Play Video") associated with the active display element. 
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of using a mouse to position a cursor over an active display element (such as a "Play" button) on a graphical user interface and operating a switch on the mouse as disclosed by Stapleton  to the system and method of selecting the video content as disclosed by Dorwin Dorwin in view of Shintani in order to execute the command (such as "Play Video") associated with the active display element.
Allowable Subject Matter
Claims 3-6, 10-13 and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422